Citation Nr: 1132742	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	George C. Piemonte, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The Veteran's lumbar spine disorder is related to his active duty service.


CONCLUSION OF LAW

A lumbar spine disorder was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for a back disorder because the Board is granting the claim herein.  As this represents a full grant of the benefits sought on appeal, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from June 1964 to June 1967.  In May 2005, the Veteran submitted a claim of entitlement to service connection for a back disorder.  The Veteran asserted that his back disorder was related to his active duty service, to include as due to multiple, inservice parachuting jumps; a March 1966 back injury; a May 1966 back injury; an August 1966 incident wherein he was pinned by a 1/4-ton truck; and/or injuries giving rise to January 1967 treatment for back pain.  After this claim was denied in a May 2006 rating decision, the Veteran perfected an appeal.  In March 2010, the Board remanded the Veteran's claim for further development, including obtaining documents relevant to the Veteran's application for Social Security Administration disability benefits; obtaining records associated with all Workers' Compensation claims submitted by the Veteran; and affording the Veteran a VA examination.  While the Veteran's claim was in remand status, the RO obtained the requested records and afforded the Veteran an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that the RO substantially complied with the Board's March 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO continued the denial of the Veteran's claim in an October 2010 supplemental statement of the case, and remitted it to the Board for further appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

According to his service treatment records, in March 1966, the Veteran sustained a back injury while weightlifting.  A physical examination revealed moderate left paravertebral muscle spasm; the diagnosis was acute lumbosacral strain.  

In May 1966, the Veteran "re-injured" his back.  The diagnosis was recurrent lumbosacral strain.  In August 1966, the Veteran was reportedly pinned by a 1/4-ton truck, but he did not complain of nor was he treated for a back injury.  In January 1967, the Veteran was twice treated for complaints of back pain.  Upon service separation in April 1967, the Veteran did not complain of, nor did a clinical examination reveal symptoms of a back disorder.

A private treatment record, dated in December 1978, demonstrated that the Veteran was admitted to a hospital with a diagnosis of lumbosacral strain syndrome.  He was placed in routine back strain orders and pelvic traction.  The circumstances prompting this treatment were not included in the resulting hospital treatment records.

The evidence of record demonstrated that the Veteran underwent two L5-S1 discectomies, one on April 10, 1996, and the other in 1998.  

A private treatment report dated in January 1998 showed that the Veteran was re-evaluated for a back injury.  The Veteran reported a "new" injury to his left thoracolumbar region, occurring on November 23, 1997.  After a physical examination, the impression was lumbar sprain.  A follow-up opinion was requested regarding whether this was a new injury or a re-injury.  

In February 1998, J.W., M.D., a private practitioner, opined that the November 23, 1997 incident was an exacerbation of the Veteran's "old" injury without further elaboration.

Records associated with a Workers' Compensation settlement demonstrated that, on or about January 5, 2001, the Veteran sustained a work-place back injury when he slipped on a puddle of oil.  Initial treatment of the injury included a radiological examination of the Veteran's spine, which revealed recurrent disc herniations at left L5-S1.  

In March 2001, the Veteran underwent private magnetic resonance imaging of his spine, which revealed a large left recurrent disc rupture at L5-S1 compressing the S1 nerve.  The Veteran was treated conservatively and with steroid injections prior to undergoing a repeat discectomy on the left L5-S1 with bone graft fusion on August 29, 2001.  

According to Social Security Administration records, the Veteran was deemed disabled due to his back, effective December 17, 2001.  

A February 14, 2002 myelogram computed tomography scan demonstrated arthrodesis and mild spinal stenosis at L4-5 that was believed to be pre-existing.  

On December 21, 2004, the Veteran underwent a bilateral hemilaminectomy, removal of Steffee plates and screws, and an L5-S1 fusion exploration.

According to a November 11, 2009 letter from L.W.R., M.D., ScM, a private practitioner, Dr. L.W.R. related the Veteran's back disorder to the Veteran's inservice back injuries.

In July 2010, the Veteran underwent a VA examination.  The examiner was requested to opine as to whether any found back disorder was related to the Veteran's active duty service, to include any of the documented inservice injuries or the parachuting jumps.  After a thorough review of the evidence of record and after conducting a thorough physical examination, the diagnoses were L5-S1 fusion, status post three discectomies, and mild stenosis at L4-5 as per physician report.  The examiner then stated that, given the intervening, post-service injuries, an opinion as to whether the Veteran's current back disorder is etiologically related to the documented inservice injuries or parachuting jumps would require resorting to mere speculation.

In May 2011, the Board obtained an advisory medical opinion from the Veterans Health Administration.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  After a thorough review of the Veteran's claims file and all of the relevant evidence contained therein, R.A.D., M.D., opined, in relevant part, as follows:

I am a board certified orthopedic surgeon.  It is my expert opinion that the [V]eteran's present lumbosacral spine condition more likely than not originated with injuries to his back while on active duty service between June 1964 and June 1967.  It is my opinion that the [V]eteran's lumbar spine injuries at that time caused increased stress on the lumbar spine discs and started the process of degenerative disc disease

The Board finds that there is clear evidence that the Veteran sustained inservice back injuries, and finds that the evidence of record amply demonstrated current diagnoses of a back disorder.  As such, the salient issue presented by the Veteran's service connection claim is whether his current back disorder is related to his active duty service, to include the inservice injuries.  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

Although Dr. J.W. opined that the Veteran's back disorder was related to "old" injuries, the opinion did not specify that said injuries occurred during the Veteran's active duty service.  Dr. J.W. did not otherwise opine as to whether the Veteran's current back disorder was incurred in or due to his active duty service.  As such, the Board finds that Dr. J.W.'s opinion lacks the requisite specificity to be probative in this matter.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In a November 11, 2009 letter, Dr. L.W.R. opined that the Veteran's current back disorder was related to his inservice injuries.  However, Dr. L.W.R. did not address the Veteran's separation examination, which was silent as to complaints or symptoms of a back disorder.  Further, Dr. L.W.R. did not consider evidence demonstrating that the Veteran experienced post-service injuries.  As such, the Board assigns little to no probative value to Dr. L.W.R.'s November 11, 2009 opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a medical examination must "take into account the records of prior medical treatment").

The July 2010 VA examiner was unable to render an etiological opinion relating the Veteran's back disorder to his active duty service.  The examiner found that an opinion could not be provided given of the Veteran's intervening, post-service injuries.  While this examination was adequate because the examiner provided a rationale as to why an etiological opinion could not be rendered, the Board finds that it is not probative because it did not address the salient etiological issue presented by the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Dr. R.A.D.'s May 2011 opinion included a thorough and extensive review of the Veteran's claims file, and addressed all of the relevant evidence of record.  Dr. R.A.D. also provided a reasoned explanation as to finding that the Veteran's current back disorder was "more likely than not" incurred during his active duty service or was due to the documented inservice injuries.  Id.; see Bloom v. West, 12 Vet. App. 185, 187 (1999).

Based on the above, the Board finds that Dr. R.A.D.'s May 2011 opinion is the most probative evidence of record as to the etiology of the Veteran's current back disorder.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Consequently, service connection for a lumbar spine disorder is warranted.  Schoolman v. West, 12 Vet. at 310-11.


ORDER

Service connection for a lumbar spine disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


